Name: Decision of the EEA Joint Committee No 78/98 of 17 July 1998 amending Protocol 47 (on the abolition of technical barriers to trade in wine) to the EEA Agreement
 Type: Decision
 Subject Matter: cultivation of agricultural land;  marketing;  food technology;  health;  beverages and sugar;  agricultural activity
 Date Published: 1999-07-08

 Avis juridique important|21999D0708(09)Decision of the EEA Joint Committee No 78/98 of 17 July 1998 amending Protocol 47 (on the abolition of technical barriers to trade in wine) to the EEA Agreement Official Journal L 172 , 08/07/1999 P. 0057 - 0057DECISION OF THE EEA JOINT COMMITTEENo 78/98of 17 July 1998amending Protocol 47 (on the abolition of technical barriers to trade in wine) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Protocol 47 to the Agreement was amended by Decision of the EEA Joint Committee No 102/97 of 15 December 1997(1);Whereas Council Regulation (EC) No 536/97 of 17 March 1997 amending Regulation (EEC) No 822/87 on the common organisation of the market in wine as regards oenological practices and processes(2), is to be incorporated into the Agreement;Whereas Council Regulation (EC) No 1417/97 of 22 July 1997 amending Regulation (EEC) No 822/87 on the common organisation of the market in wine(3), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indents shall be added in point 15 (Council Regulation (EEC) No 822/87) in Appendix 1 of Protocol 47 to the Agreement: "- 397 R 0536: Council Regulation (EC) No 536/97 of 17 March 1997 (OJ L 83, 25.3.1997, p. 5).- 397 R 1417: Council Regulation (EC) No 1417/97 of 22 July 1997 (OJ L 196, 24.7.1997, p. 10)."Article 2The texts of Council Regulations (EEC) No 536/97 and (EC) No 1417/97 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 August 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 July 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 193, 9.7.1998, p. 62.(2) OJ L 83, 25.3.1997, p. 5.(3) OJ L 196, 24.7.1997, p. 10.